\IN THE SUPREME COURT OF MISSISSIPPI

                         NO. 2003-IA-00398-SCT

JANSSEN PHARMACEUTICA, INC., JOHNSON &
JOHNSON, JOSEPH L. FAISON, M.D., EDWARD
QUINONES, M.D., JAMES RISER, M.D., AND BILLY
WANSLEY, ET AL.

v.

COLANTHA ARMOND, ET AL.


DATE OF JUDGMENT:                2/24/2003
TRIAL JUDGE:                     HON. BILLY JOE LANDRUM
COURT FROM WHICH APPEALED:       JONES COUNTY CIRCUIT COURT
ATTORNEYS FOR APPELLANTS:        DONNA BROWN JACOBS
                                 CHRISTY D. JONES
                                 JOHN C. HENEGAN
                                 MICHAEL BRADFORD HEWES
                                 ANITA K. MODAK-TRURAN
                                 KARI LOUISE FOSTER
                                 RICHARD B. GOETZ
                                 CHARLES C. LIFLAND
                                 WALTER ESTES DELLINGER
                                 ROBERT L. JOHNSON, III
                                 AMANDA CLEARMAN WADDELL
                                 J. ROBERT RAMSAY
                                 JOHN LEWIS HINKLE
                                 AL NUZZO
                                 JOE R. COLINGO
                                 STEPHEN WALKER BURROW
ATTORNEYS FOR APPELLEES:         RICHARD ARTHUR FREESE
                                 MERRIDA COXWELL
                                 RICHARD O. BURSON
NATURE OF THE CASE:              CIVIL - PERSONAL INJURY
DISPOSITION:                     REVERSED AND REMANDED - 02/19/2004
MOTION FOR REHEARING FILED:
MANDATE ISSUED:
       EN BANC.

       COBB, JUSTICE, FOR THE COURT:


¶1.    Colantha Armond and 55 other Mississippi Plaintiffs (“Plaintiffs”) filed suit in the

Jones County Circuit Court for injuries they claimed were caused by a prescription

medication, Propulsid.       Named as defendants were the makers of Propulsid, Janssen

Pharmaceutica, Inc., a New Jersey corporation, and its New Jersey based parent corporation

Johnson and Johnson (“Janssen”); 42 Mississippi physicians (“Physicians”) who allegedly

prescribed Propulsid to the various plaintiffs; and South Central Regional Medical Center.

Armond and the medical center are the only Jones County residents.

¶2.    The plaintiffs seek recovery on the following theories: strict liability, negligence,

breach of warranty, negligent misrepresentation, fraud and deceit/civil conspiracy, agent

misrepresentation, products liability, and medical malpractice/negligence. They seek to hold

all defendants jointly and severally liable to each plaintiff for compensatory and punitive

damages.

¶3.    The defendants filed a Motion to Sever and Transfer Venue for Separate Trials. The

circuit court denied that motion as well as defendants’ oral motion for certification of

interlocutory appeal.1 Defendants’ Petition for Interlocutory Appeal by Permission Pursuant




       1
        The trial judge based his denial of the motion to sever on Illinois Central R.R. v. Travis, 808
So. 2d 928 (Miss. 2002).

                                                  2
to M.R.A.P. 5(a), was granted by this Court. They raise a number of issues which have been

restated for clarity here.


          I.     WHETHER PLAINTIFFS SATISFY THE REQUIREMENTS FOR
                 PERMISSIVE JOINDER UNDER MISSISSIPPI RULE OF CIVIL
                 PROCEDURE 20(A)?

          II.    WHETHER JOINDER OF PLAINTIFFS DEPRIVES DEFENDANTS
                 OF DUE PROCESS UNDER U.S. CONSTITUTION, AMENDMENT
                 XIV, AND MISSISSIPPI RULE OF CIVIL PROCEDURE 42,
                 BECAUSE JOINT TRIAL OF PLAINTIFFS’ CLAIMS WILL
                 RESULT IN CONFUSION AND UNFAIR PREJUDICE,
                 DEPRIVING DEFENDANTS OF THE RIGHT TO A FAIR TRIAL?

          III.   WHETHER MISSISSIPPI RULE OF CIVIL PROCEDURE 82(C)
                 MAY CONSTITUTIONALLY EXPAND STATUTORY VENUE
                 RIGHTS FOR PLAINTIFFS WHO WOULD OTHERWISE HAVE
                 NO STATUTORY BASIS FOR VENUE IN JONES COUNTY UNDER
                 MISSISSIPPI LAW?

¶4.       This case brings to light important issues of joinder and venue under Mississippi law

in complex personal injury suits which involve: multiple diverse plaintiffs suing multiple

diverse defendants; combinations of medical malpractice, products liability, and other diverse

claims; complex causation issues with voluminous amounts of evidence; and potentially large

damage awards. Although the defendants have raised three issues in this appeal, we find the

issue of proper application of Rule 20 to be dispositive and, thus, do not reach the remaining

issues.




                                                3
¶5.    Of the 56 plaintiffs joined in this case, only one resides in Jones County2 and none of

the 42 physician defendants resides there. Janssen characterizes the action as “bald forum

shopping,” and asserts that Mississippi courts are in dire need of guidance on the issues of

venue and joinder. Because we have not before been presented with a case that tests the limits

of Mississippi Rule of Civil Procedure 20(a), it is understandable that courts are unsure what,

if any, limits exist. For example, recent interpretations by federal courts have found that

M.R.C.P. 20 would allow joinder of plaintiffs in circumstances where F.R.C.P. 20 would not,

even though the text of the two rules, in essence, are the same. One federal court has stated:

       Given the Mississippi Supreme Court's holdings that joinder of the plaintiffs'
       claims in Norman and in Travis was not improper, we are unable to say that
       under Mississippi law it was improper for the plaintiffs in these cases to join
       their claims as they did. Therefore, even though it seems unlikely to us that
       joinder in those cases would be appropriate under Federal Rule 20, there is no
       basis for a finding of fraudulent misjoinder under Mississippi law.

In re Bridgestone/Firestone, Inc., 260 F. Supp. 2d 722, 730-31 (S.D. Ind. 2003) (referring

to Prestage Farms, Inc. v. Norman, 813 So. 2d 732, 735 (Miss. 2002) and Illinois Central

R.R. v. Travis, 808 So. 2d 928, 931 (Miss. 2002)). In Jamison v. Purdue Pharma Co., 251
F. Supp. 2d 1315 (S.D. Miss. 2003), the federal court said “[t]his situation presents a dilemma

for a district court confronted with a removed case consisting of parties who are properly

joined under Mississippi's Rule 20, but misjoined under that rule's federal counterpart.” Id.

at 1320.



       2
        Twenty-three plaintiffs reside in Harrison County, 18 in Jackson County, five in Hancock County,
two in George County, two in Pearl River County, one in Greene County, and four in unnamed counties.

                                                   4
¶6.    In the relatively few joinder cases decided by this Court to date, we have given broad

discretion to the trial court to allow joinder of claims. See Ill. Cent. R.R. v. Travis, 808 So. 2d
928, 931 (Miss. 2002) (“The general philosophy of the joinder provisions of these Rules is

to allow virtually unlimited joinder at the pleading stage, but to give the Court discretion to

shape the trial to the necessities of the particular case.”). However, we have not heretofore

been faced with facts as compelling as those in the current case, which are in stark contrast to

those in prior cases decided by this Court. See Am. Bankers Ins. Co. v. Alexander, 818 So. 2d
1073 (Miss. 2001).

¶7.    We hold today that the prescribing of the drug Propulsid by 42 different physicians to

56 different patients did not arise out of the same transaction, occurrence, or series of

transactions or occurrences, and that joinder in this case unfairly prejudices the defendants.

We hold that this joinder was improper and that the trial court abused its discretion in denying

the motion to sever and transfer. We reverse the trial court’s order and remand the case for

severance of all claims against defendants who have no connection with Armond. This would

include all physicians who have not prescribed Propulsid to Armond. We also instruct the trial

court to transfer the severed cases to those jurisdictions in which each plaintiff could have

brought his or her claims without reliance on another of the improperly joined plaintiffs.

                                            FACTS

¶8.    Propulsid is a prescription medication manufactured by Janssen Pharmaceutica, Inc.,

used to treat gastroesophageal reflux disease (GERD). The Food and Drug Administration

(FDA) approved Propulsid for sale in the United States in July 1993, after 12 years of research

                                                5
and clinical testing and more than five years of use in Europe by millions of patients. The

1993 package insert noted that there had been rare reports of tachycardia (rapid heartbeats) in

patients taking Propulsid, but no incidents involving serious injury or death. In late 1994,

Janssen received two reports of patients who experienced a potentially fatal heart arrhythmia

known as “torsade de pointes.” These patients were also taking the drug ketoconazole, an

antifungal medication. After a drug interaction study was performed, a new package insert was

issued in February, 1995, warning against taking Propulsid with this and other medications.

During the seven years after FDA approval for sale in the U.S., the package insert for Propulsid

was revised five times: in February 1995, October 1995, June 1998, May 1999, and January

2000. Along with the new package inserts, Janssen sent hundreds of thousands of “Dear

Doctor” letters to inform physicians and pharmacists of the revised safety information. During

the period from 1993 to 2000, there were reports of about 300 cardiac events among the

approximately ten million patients given Propulsid in the United States. Due to the potential

seriousness of such an event, Janssen decided to make Propulsid available only through an

investigational limited access program in May 2000. Janssen claims that this decision to

withdraw Propulsid from commercial distribution has sparked thousands of claims across the

country that Propulsid has caused all manner of injuries.

                                 STANDARD OF REVIEW

¶9.    The standard of review regarding joinder and venue is abuse of discretion. Ill. Cent.

R.R. v. Travis, 808 So. 2d 928, 931 (Miss. 2002). See also Am. Bankers Ins. Co. of Florida

v. Alexander, 818 So. 2d 1073, 1075-76 (Miss. 2001); Stubbs v. Miss. Farm Bureau Cas.

                                               6
Ins. Co., 825 So. 2d 8, 12 (Miss. 2002); Earwood v. Reeves, 798 So. 2d 508, 512 (Miss. 2001);

Salts v. Gulf Nat’l Life Ins. Co., 743 So. 2d 371, 373 (Miss. 1999); Estate of Jones v. Quinn,

716 So. 2d 624, 626 (Miss. 1998). "Ultimately, the controlling principle here is that it is the

plaintiff's choice to decide where to sue the defendant among the permissible venues." Forrest

County Gen. Hosp. v. Conway, 700 So. 2d 324, 326 (Miss. 1997). See also Clark v Luvel

Dairy Prods., Inc., 731 So. 2d 1098, 1106 (Miss. 1998). A plaintiff’s choice of a forum

should not be disturbed except for weighty reasons. Stubbs, 825 So. 2d at 14; Ill. Cent. R.R.

v. Samson, 799 So. 2d 20, 25 (Miss. 2001); Salts, 743 So. 2d at 373; Burgess v. Lucky, 674
So. 2d 506, 510 (Miss. 1996).

                                       DISCUSSION

¶10.   Plaintiffs claim that they have been injured in various ways as a result of using

Propulsid. They argue that the harm they suffered was caused by Janssen’s conduct:

specifically, inadequate development, testing, and manufacture of Propulsid, which led to the

marketing of an unreasonably dangerous product. Plaintiffs further claim that Janssen

misrepresented the results of testing on Propulsid, mislabeled the product, engaged in

fraudulent advertising and marketing campaigns for Propulsid, and continued to sell the product

after its dangers were known or should have been known. They charge each physician defendant

with negligence in prescribing Propulsid to one or more of the plaintiffs.

¶11.   Janssen argues that the 55 non-Jones County plaintiffs were improperly joined under

Rule 20 of the Mississippi Rules of Civil Procedure because Plaintiffs’ claims do not meet



                                              7
the requirement of Rule 20 that they must “aris[e] out of the same transaction, occurrence, or

series of transactions or occurrences.”3 Rather, there are 56 separate and individual

transactions, each composed of individual facts and circumstances surrounding each patient’s

medical condition and history, and each doctor’s decision to prescribe Propulsid to the patient.

Liability, causation, and damages inquiries will also be different with each individual plaintiff.

¶12.    The record in the current case reflects that the 56 plaintiffs, inter alia: have different

medical histories; allege different injuries at different times; ingested different amounts of

Propulsid over different periods of time; received different advice from 42 different doctors

who, in turn, received different information about the risks associated with the medication via

six different warning labels utilized during the time covered by this lawsuit, and who each had

his or her own reasons to prescribe Propulsid for the patients.

¶13.    Plaintiffs argue that Rule 20 gives broad discretion to courts to determine how and

when claims are tried. First Investors Corp. v. Rayner, 738 So. 2d 228, 238 (Miss. 1999).

They cite American Bankers Ins. Co. v. Alexander for the proposition that an appellate court

cannot substitute its own view for the findings of a trial court regarding joinder. 818 So. 2d
1078 (Miss. 2001) (quoting Bobby Kitchens Inc. v. Miss. Ins. Guar. Ass’n, 560 So. 2d 129,

135 (Miss. 1989) (“The better choice would have been to allow joinder, but we find,

considering the uncertain state of the law, that the trial court’s denial of joinder was not an


        3
          M.R.C.P. 20(a) states in pertinent part: “All persons may join in one action as plaintiffs if they
assert any right to relief jointly, severally, or in the alternative in respect of or arising out of the same
transaction, occurrence, or series of transactions or occurrences, and if any question of law or fact common
to all these persons will arise in the action. . . .”

                                                     8
abuse of discretion.”)). Additionally, the trial court’s decision should be affirmed unless it

applied the wrong legal standard or its abuse of discretion caused prejudice to the complaining

party. Prestage Farms Inc. v. Norman, 813 So. 2d at 735.

¶14.   However, as stated in the comment to M.R.C.P. 20, this broad discretion is not

unlimited. In Kiddy v. Lipscomb, 628 So. 2d 1355 (Miss. 1994), this Court held that the trial

court abused its discretion when it severed a plaintiff’s claims against a second physician

defendant, and remanded with instructions that the two actions be joined. Janssen argues that

this Court should hold that a trial court also abuses its discretion by joining parties in cases

failing to satisfy the two requirements of Rule 20. We agree.

¶15.   The comment to Rule 20 states both that “[t]he general philosophy of the joinder

provisions of these rules is to allow virtually unlimited joinder at the pleading stage” and:

       Joinder of parties under Rule 20(a) is not unlimited . . . . Rule 20(a) imposes
       two specific requisites to the joinder of parties: (1) a right to relief must be
       asserted by or against each plaintiff or defendant relating to or arising out of the
       same transaction or occurrence; and, (2) some question of law or fact common
       to all the parties will arise in the action. Both of these requirements must be
       satisfied in order to sustain party joinder under Rule 20(a). . . .

M.R.C.P. 20 cmt. (emphasis added). The issue, then, is where to draw the line with respect to

what is considered “the same transaction, occurrence, or series of transactions or

occurrences.” Plaintiffs ask this Court to extend the rule to allow multiple unconnected

plaintiffs’ actions against multiple unconnected defendants, where independent doctors

prescribed at different times and places, the same drug, Propulsid, to different patients.

Defendants ask the Court to place some limit on Mississippi’s “virtually unlimited joinder” by


                                                9
finding that the many separate doctor-patient prescribings of Propulsid do not arise from the

same transaction, occurrence, or series of transactions or occurrences.

¶16.   Defendants cite federal district court cases denying joinder of plaintiffs with product

liability claims,4 indicating both Rule 20 and due process issues. They also cite appellate court

decisions reversing trial courts for improper joinder of these claims.5 Plaintiffs cite three

pertinent Mississippi cases dealing with issues of mass joinder.6 In each case, this Court

upheld the trial judge’s decision to allow the joinder. In reviewing these cases, we conclude

that the present case is clearly distinguishable from our prior decisions.

¶17.   The plaintiffs in American Bankers Ins. Co. v. Alexander, 818 So. 2d 1073 (Miss.

2001), borrowed money from Fidelity Financial services. Plaintiffs alleged that Fidelity

conspired with American Bankers to purchase force-placed collateral protection insurance for

their borrowers at substantially inflated rates and that Fidelity received a kickback on each

transaction. Plaintiffs argued that joinder was proper because there was a single master policy

covering all plaintiffs, and all coverages were exactly the same, with the premiums dependent

only on the outstanding loan balance at the time. There was no decision to be made on a case-



       4
        In re Orthopedic Bone Screw Prods. Liab. Litig., 1995 WL 428683 (E.D. Pa. 1995); In
re Asbestos II Consol. Pretrial, 1989 WL 56181 (N.D. Ill. 1989).
       5
         In re Chevron, U.S.A, Inc., 109 F.3d 1016 (5th Cir. 1997); Malcolm v. Nat. Gypsum
Co., 995 F.2d 346 (2d Cir. 1993); Garber v. Randell, 477 F.2d 711 (2d Cir. 1973); Gwathmey v.
United States, 215 F.2d 148 (5th Cir. 1954).
       6
         Prestage Farms, Inc. v. Norman, 813 So. 2d 732, 735 (Miss. 2002); Ill. Cent. R.R. v.
Travis, 808 So. 2d 928, 931 (Miss. 2002); Am. Bankers Ins. Co. v. Alexander, 818 So. 2d 1073
(Miss. 2001).

                                               10
by-case basis, and there was nothing unique or individual about the defendants’ treatment of any

of the plaintiffs. Id. at 1076-77.

¶18.   We distinguished the facts of American Bankers from Insolia v. Philip Morris, Inc.,

186 F.R.D. 547, 549 (W.D. Wis. 1999) (a case brought by three former smokers and their

spouses against several cigarette manufacturers and trade organizations) because in Insolia,

“each plaintiff’s claim arose out of a unique set of facts and circumstances and ‘the only thread

holding these disparate factual scenarios together is the allegations of an industry-wide

conspiracy. . . .’” American Bankers, 818 So. 2d at 1076 (citations omitted).

¶19.   Additionally, this Court in American Bankers distinguished Grayson v. K-Mart Corp,

849 F. Supp. 785, 790-91 (N.D. Ga. 1994). Grayson was an age discrimination case brought

by eleven former employees of K-Mart, working in different stores and terminated by different

managers. This Court stated that:

       A joint trial of plaintiffs' claims would have involved eleven different factual
       situations, eleven sets of work histories, eleven sets of witnesses and testimony,
       and the laws of four different states. The case at bar stands in stark contrast to
       the factual situations in Grayson. Here, each plaintiff has alleged the very same
       claims involving the same insurance policies. As such, the prejudice and
       confusion contemplated by the defendant is not sufficient to warrant separate
       trials.

American Bankers, 818 So. 2d at 1079. This Court found that joinder of the plaintiffs’ claims

was proper pursuant to Rule 20 as the claims arose out of the same pattern of conduct, the

same type of insurance, involved interpretation of the same master policy, and all claims were

similar with the exception of the actual dollar amount charged on premiums. Id.



                                               11
¶20.   The present case more closely resembles Grayson, in that a joint trial would require

56 different fact situations, 56 sets of medical histories, and 56 sets of witnesses and

testimony, all in addition to addressing the myriad causation and other products liability issues.

Instead of fostering efficiency, such a trial would unavoidably confuse the jury and

irretrievably prejudice the defendants.

¶21.   An additional distinguishing issue raised in American Bankers, not found in the present

case, is that in American Bankers, each individual claim was too small to justify a separate

trial. This Court stated that “we have fashioned our Rules of Civil Procedure to handle cases

of this type under Rule 20 and 42.” American Bankers, 818 So. 2d at 1078. In contrast,

personal injury cases such as the current case generally involve much larger damage claims.

¶22.   Prestage Farms, Inc. v. Norman, 813 So. 2d 732 (Miss. 2002), is also easily

distinguished from the current case. Defendants were Prestage Farms and seven of its contract

hog growers. Plaintiffs were other farmers and residents of the area around the hog farms.

Prestage basically controlled a diverse operation, working through farmers who were under

instruction by Prestage in nearly every aspect of the hog raising business. Prestage specified

the facilities to be used, the manner of construction, and set the methods and procedures to be

carried out by the growers who raised the hogs for sale to Prestage. Relying mainly on

American Bankers, and distinguishing the case from Grayson and Greene v. Mobil Oil Corp.,

188 F.R.D. 430 (E.D. Tex. 1999) ( joinder of many plaintiffs with differing types and amounts

of damages would prejudice the defendants in the eyes of the jury), this Court held that the



                                               12
plaintiffs’ claims involved many common questions of law and fact and arose out of the same

series of occurrences or transactions. Specifically, this Court determined that Prestage

Farms involved essentially the same situation as presented in American Bankers. Prestage

Farms, 813 So. 2d at 736.

¶23.   The third Mississippi case relied on by Plaintiffs to support the joinder of plaintiffs is

Illinois Central R.R. v. Travis. In Travis, 99 plaintiffs, mostly non-Mississippi residents,

joined in filing suit against a single employer for injuries sustained by alleged exposure to

asbestos while employed with Illinois Central Railroad Company (ICR). This Court found that

the lower court did not abuse its discretion in allowing the joinder of these plaintiffs. Travis,
808 So. 2d at 936. The Court found that all the claims arose out of ICR’s policy of not warning

or protecting its workers from the hazards of asbestos exposure, and breaching its non-

delegable duty to provide a reasonably safe place to work. Id. at 935-36.

¶24.    As in American Bankers, in Travis we distinguished the Travis case from those

offered by the defendant. One such case was Demboski v. CSX Transp., Inc., 157 F.R.D. 28

(S.D. Miss. 1994), a case involving four separate railroad crossing accidents. This Court noted

that the Demboski complaint involved:

       different plaintiffs, separate accidents, different crossings, different train crews,
       different dates and times, different driver conduct, different vehicles, different
       injuries, different damages, different defensive postures, and different physical
       facts which relate to federal preemption. Based on this, the judge found that
       "[a]lthough Plaintiffs may develop some evidence indicating negligence on the
       part of Defendant that will be common to all claims, this Court is persuaded that
       common sense dictates that the evidence in other instances as to each specific


                                                13
       incident will be so dissimilar that it would be very difficult to manage a
       consolidated trial."

Travis, 808 So. 2d at 934. Travis is also distinguishable from this case because it involved a

single defendant whose negligence was present in each plaintiff’s claim. This is not true in the

present case where each doctor-patient pair presents a different set of factual issues. There

is no litigable event common to all the parties.

¶25.   Janssen argues that Travis is also distinguishable because the claims involved

“signature” diseases from the exposure to asbestos. Asbestos claims lend themselves more

easily to aggregation because they arise from a “mature tort.” This is because asbestos

litigation has been around for decades, and courts have had ample opportunity to evaluate

medical, scientific and other factual issues relating to asbestos exposure, and the courts

understand better when aggregation of claims is appropriate. See, e.g., In re Ethyl Corp., 975
S.W.2d 606, 612-15 (Tex. 1998) (explaining factors that bear on the permissibility of

aggregation in asbestos cases). Additionally, all parties understand better the value of asbestos

claims, allowing for settlement in many cases.

¶26.   In contrast, Propulsid claims arise from an “immature tort.” Because scientific, legal,

and factual issues related to “immature torts” are novel and unsettled, mass joinder is

inappropriate and “until enough trials have occurred so that the contours of various types of

claims within the . . . litigation are known, courts should proceed with extreme caution in

consolidating claims.” In re Bristol-Myers Squibb Co., 975 S.W.2d 601, 603 (Tex. 1998).




                                               14
¶27.    Plaintiffs argue that all claims against Janssen arise as a result of the defective, and

unreasonably dangerous character of Propulsid, which is due to negligence in manufacturing,

compounding, testing, inspecting, labeling and marketing of the drug. They argue that the

existence of multi-district litigation (MDL) 7 further underscores the existence of common

facts in this case. However, the fact that none of these claims, nor the federal MDL, involves

conduct by defendant physicians, but only pertain to plaintiffs and Janssen, gives further

support to our holding that claims against physician defendants are improperly joined.

¶28.    In re Rezulin Products Liability Litigation, 168 F. Supp. 2d 136, 145 (S.D.N.Y. 2001),

consolidated several Rezulin cases for MDL pretrial proceedings. One of the consolidated

cases, Polehouse v. Parke-Davis, No. 01 Civ. 971, was a Mississippi case in which plaintiff

alleged claims against the drug manufacturers. A second plaintiff joined, alleging the same

claims against the drug manufacturer, but also alleging claims against a home health care

provider. The federal district court stated that the additional claims against the health care

provider for negligent administration of Rezulin after its withdrawal from the market did not

arise out of the same transaction or occurrence as the claims against the drug manufacturers

for negligent marketing and distribution and failure to warn. The court cited other cases for


        7
          In re Propulsid Product Liability Litigation, 208 F.R.D. 133 (E.D. La. 2002), pertains to
the federal Propulsid MDL and the federal district court for the Eastern District of Louisiana has been
designated to conduct all the pretrial proceedings for Propulsid cases. In federal multi-district litigation
(MDL) proceedings, civil actions arising in different federal district courts throughout the nation are
temporarily transferred to a single designated district for pretrial proceedings. The claims must involve
common questions of fact and the transfer must be for the convenience of the parties and witnesses and
must promote the just and efficient conduct of such actions. The cases are then remanded to the original
court for separate trials, after the pretrial issues are resolved.

                                                    15
support of this holding, 168 F. Supp. 2d at 144-45, including: In re Diet Drugs, No. Civ. A.

98-20478, 1999 WL 554584, at * 4 (E.D. Pa. July 16, 1999) (plaintiffs alleging claims against

drug manufacturers were misjoined because "the claims of plaintiffs who have not purchased

or received diet drugs from an identical source, such as a physician, hospital or diet center, did

not satisfy the transaction or occurrence requirement."); Simmons v. Wyeth Laboratories,

1996 WL 617492, at *2 (E.D. Pa. Oct. 24, 1996) (plaintiffs alleging similar claims against

drug manufacturers were misjoined because "plaintiffs do not allege the exact nature of their

injuries or damages, other than averring that plaintiffs experience one or more of numerous

injuries and side effects." Plaintiffs' allegations could not "be said to have arisen from the

same basic set of facts."); and In re Bone Screws Products Litigation, 1995 WL 428683, *2

(E.D. Pa. 1995) ("joinder based on the belief that the same occurrence or transaction is

satisfied by the fact that claimants have the same or similar device of a defendant manufacturer

implanted in or about their spine is ... not a proper joinder.").

¶29.   Plaintiffs assert that judicial economy may be achieved by, at a minimum, allowing all

parties to continue at this stage of the proceedings, and allowing the trial court to determine

if multiple trials are required. As stated in Malcolm v. Nat’l Gypsum Co., 995 F.2d 346, 354

(2d Cir. 1993), “the discretion to consolidate is not unfettered.            Considerations of

convenience and economy must yield to a paramount concern for a fair and impartial trial....

The benefits of efficiency can never be purchased at the cost of fairness.” Id.




                                                16
¶30.   Janssen contends that in a joint trial, otherwise inadmissible evidence of “subsequent

remedial measures” would be admissible and that revised and expanded warning labels are a

clear subsequent remedial measure. We agree. More accurate and fair results would be

obtained if each plaintiff’s case included only the warning label in effect at the time of the

alleged injury, in order to determine the true nature of the manufacturers’ conduct. In a joint

trial, the multiple revised warning labels would be extremely prejudicial when admitted against

the defendant.

¶31.   Janssen argues that the mere manufacture of a drug cannot, as a matter of law, establish

liability; under Mississippi law, in strict liability or negligence theories, liability turns on the

adequacy of the accompanying warnings. Bennett v. Madakasira, 821 So. 2d 794, 804 (Miss.

2002) (citing Swayze v. McNeil Labs., Inc., 807 F.2d 464, 467 (5th Cir. 1987)). Additionally,

even if the warning is inadequate, the burden is on the plaintiffs to show than an adequate

warning would have altered the doctor’s conduct who prescribed the medication. Wyeth Labs.,

Inc. v. Fortenberry, 530 So. 2d 688, 691 (Miss. 1988). See also Thomas v. Hoffman-

LaRoche, Inc., 949 F.2d 806, 811-12 (5th Cir. 1992). Each plaintiff has a unique medical

history, and during the time frame involved in the 56 claims, there were five different warning

inserts. That each physician made the decision to prescribe Propulsid based on individual

information supports our holding that the transaction or occurrence for each underlying claim

is each doctor’s prescribing Propulsid to each plaintiff. The present case requires there to be

a judgment of liability with respect to each of the 45 defendants, and this determination of



                                                17
liability will turn on, among other things, each plaintiff’s own distinct medical history, injuries

and damages, the adequacy of the warning labels in place at the time the drug was ingested, as

well as an answer to the question of whether each prescribing physician would have prescribed

Propulsid even with an adequate warning. No jury can be expected to reach a fair result under

these circumstances, especially concerning an immature tort in which the few cases actually

tried suggest that medical evidence about individual causation will be an essential aspect of the

case.

¶32.    Cain v. Armstrong World Industries, 785 F. Supp. 1448, 1457 (S.D. Ala. 1992),

supports this conclusion. In Cain, an asbestos case, the federal district court ordered new and

separate trials, after the jury returned damage awards which were unsupported by the evidence.

The judge indicated that the plaintiffs had overwhelmed the jury with evidence that would not

have been admissible in separate trials. “As the evidence unfolded in this case, it became more

and more obvious to this court that a process had been unleashed that left the jury the

impossible task of being able to carefully sort out and distinguish the facts and law of thirteen

plaintiffs’ cases that varied greatly in so many critical aspects.” Id. Mass joinder of these

claims will make it impossible for the jury to limit the evidence to the appropriate plaintiff and

doctor relationship. Some cases will be much stronger than others, but the potential is that the

collective evidence will be applied to all defendants, thereby prejudicing each physician. See

Broussard v. Meineke Discount Muffler Shops, Inc., 155 F.3d 331, 343-45 (4th Cir. 1998)




                                                18
(improper aggregation allows plaintiffs to litigate on behalf of a composite “perfect plaintiff”

combining the strongest aspects of unrelated claims).

                                       CONCLUSION

¶33.   We hold that joinder of these claims was improper and that the trial court abused its

discretion in denying the motion to sever and transfer. The facts of this case distinguish it

from Travis, the case relied on by the trial court to deny the motion to sever. In Travis, there

was a single defendant, and the issues revolved around the negligence of this defendant. Also

in Travis, this Court found that all claims arose out of an occurrence common to all plaintiffs:

namely, the defendant’s policy of not warning or protecting its workers from hazards of

asbestos exposure and defendant’s breaching its duty to provide a reasonably safe work place.

¶34.   In the present case, each plaintiff/doctor combination has its own set of facts and

evidence surrounding the prescribing of Propulsid, the transaction or occurrence which is the

basis for each claim. Thus, there is no single transaction or occurrence or series of

transactions or occurrences connecting all 56 plaintiffs and 42 physician defendants. We

reverse the trial court’s order, and we remand the case for severance of all claims against

defendants who have no connection with Armond. This would include all physicians who have

not prescribed Propulsid to Armond. We also instruct the trial court to transfer the severed

cases to those jurisdictions in which each plaintiff could have brought his or her claims without

reliance on another of the improperly joined plaintiffs.

¶35.   REVERSED AND REMANDED.



                                               19
      PITTMAN, C.J., SMITH, P.J., CARLSON AND DICKINSON, JJ., CONCUR.
EASLEY, J., CONCURS IN PART. GRAVES, J., SPECIALLY CONCURS WITH
SEPARATE WRITTEN OPINION JOINED BY EASLEY, J. WALLER, P.J., AND DIAZ,
J., NOT PARTICIPATING.


        GRAVES, JUSTICE, SPECIALLY CONCURRING:

¶36.    I concur with the result as reached by the majority. I write separately to address the

history of permissive joinder in Mississippi and why it has evolved as it has. Mississippi

should adopt a class action rule that would provide due process to both defendants and

plaintiffs.

        I. Class actions in Mississippi

¶37.    Mississippi is the only state that permits no class actions of any kind, whether through

common or statutory law. Richard T. Phillips, Class Action & Joinder in Mississippi, 71

Miss. L.J. 447, 453 (2001).8 It has been theorized that Mississippi coped with the absence of

a codified Rule 23 in three ways: “(1) the mass aggregation of individual claims under Rules

20 and 42 of the Rules of Civil Procedure, (2) the ‘ancient equitable remedy’ of the ‘equitable

class action’ and (3) where all else fails, the prosecution of select individual cases for punitive

damages.” Id. at 455.



        8
           Since the publication of Mr. Phillips’ article New Hampshire has adopted a state rule of civil
procedure governing class actions. See N.H. R. Super. Ct. R. 27-A. While Virginia does not have a state
rule governing class actions, it allows class actions in equity “when a single right is asserted on one side,
which affects all the parties on the other side in the same way, or a single wrong is complained of, which
falls on them all simultaneously and together.” Bosher v. Richmond & H.L. Co., 16 S.E. 360, 361 (Va.
1892); see also 4 Newberg on Class Actions § 13:1 (4th ed. 2003).


                                                    20
¶38.       The majority is correct when it writes that the text of Federal Rule 20 and our state Rule

20 are almost exactly the same, for we patterned our Mississippi Rules of Civil Procedure

after the Federal Rules. See Owens v. Thomae, 759 So. 2d 1117, 1121 n.2 (Miss. 1999). Yet

the federal Rule 20 never underwent the evolution that our rule emerged from, for there was

always a federal class action rule to handle large groups of parties with common interests. The

application of Rule 20 expanded over the past two decades to fill the void from the lack of a

class action rule. Our Rule 20 has long been used in lieu of a class action rule.

¶39.       In 1833, just a little over a decade after Mississippi was admitted to the Union, “the first

provision for group litigation in federal courts was set forth as Equity Rule 48.” Deborah

Hensler, Nicholas Pace, Bonita Dombey-Moore, Beth Giddens, Jennifer Gross, & Erik Moller,

Class Action Dilemmas 10 (2000). The Federal Rules of Civil Procedure were first adopted

a little over a century later, in 1938, and included the ancestor of the current class action rule.

Id. at 11.

¶40.       Traditionally, Mississippi allowed class actions in equity. See Marx v. Broom, 632 So.
2d 1315, 1322 (Miss. 1994) (noting that “[p]rior to the enactment of the Rules of Civil

Procedure, this Court recognized the possibility of class action suits as a matter of general

equity jurisdiction in chancery court under limited circumstances”); Virgil Griffith,

Mississippi Chancery Practice, § 130 (2000); Jeffrey Jackson, Mary Miller, Ronald Morton,

& Justin Matheny, Class Actions, 2 Miss. Prac. Enc. § 13:59 (2001);9 T. Jackson Lyons,


           9
               In its most recent update the Mississippi Encyclopedia recognizes that Booth abrogates class
actions.

                                                       21
Derivative Actions, 22 Miss. Prac. Enc. § 22:222 (2001); Phillips, at 455; Geoffrey Miller

& Lori Singer, Nonpecuniary Class Action Settlements, 60 Law & Contemp. Probs. 97, 146

(1997); Kurt A. Schwarz, Note, Due Process and Equitable Relief in State Multistate Class

Actions after Phillips Petroleum Co. v. Shutts, 68 Tex. L. Rev. 415, 450 n.84 (1989). These

suits were abolished when we adopted our own rules of civil procedure in 1982. Am. Bankers

Ins. Co. of Fl. v. Booth, 830 So. 2d 1205, 1211 (Miss. 2002).

¶41.   It is no wonder that a type of “super-joinder” arose under our Rule 20. Plaintiffs in our

state courts were forbidden from invoking any sort of class action, and so joinder slowly grew

to encompass the massive and unwieldy actions the majority rightfully struggles with today.

We have always wrestled with defining the scope of permissive joinder. From the very

moment we adopted the rule we displayed ambivalence, announcing that “[j]oinder of parties

under Rule 20(a) is not unlimited,” while only a few sentences later stating that “[t]he general

philosophy of the joinder provisions of these rules is to allow unlimited joinder . . . .” Miss.

R. Civ. P. 20 cmt.

¶42.   For too long our Rule 20 has been stretched and pulled in various directions, and forced

to accomplish tasks it was never designed to do. The majority today does not ameliorate that

unfortunate situation. It is imperative that we modernize our rules of civil procedure by

adopting a class action provision. This is completely in accordance with our recent desire to

modernize, as shown by the amendment of Miss. R. Evid. 702 (adhering to the Daubert




                                              22
standard over Frye) and the adoption of Miss. R. Civ. P. 35 (allowing the physical and mental

examination of parties to a case).

¶43.   There are multiple ways we could approach this problem, but we do not solve it when

we refuse to address it. The majority opinion does not cure the ills of Rule 20, but only starts

them on a new course of treatment. In this electronic millennium we must face the fact that

multiple plaintiffs might have an identical cause of action against a defendant. We must deal

with that potentiality in a just manner, coupled with due process for both defendants and

plaintiffs. Despite the assurances of the majority that this opinion does not disturb the settled

law of our state, trial judges and attorneys have little guidance to determine when defendants

should be severed for lack of relation.

       II. The Risk of Inconsistent Judgments

¶44.   The majority opinion allows for multiple inconsistent judgments. This is a risk that no

judicial system should take. While there may be fifty-six plaintiffs in the case sub judice, with

a concurrent number of medical histories, facts, and eccentricities, there is one massive fact

common to all: the drug Propulsid. The hazard we create today is that a defendant may not rely

upon the courts of Mississippi for fear of inconsistent judgments.

¶45.   This decision helps no one, defendant or plaintiff, and could profoundly impact our

business communities and the economies dependent on them for survival. A defendant with

even the most basically available product may suddenly find itself defending suits in every one

of our eighty-two counties. Today we court this dilemma, which takes shape in the form of a

“race to the courthouse,” at our peril. We risk a flood of litigation the likes of which even our

                                               23
state—famous, or infamous, for litigation—has never seen. For what happens in Lee County

will have absolutely no bearing on what happens in Harrison County, or Issaquena County, or

Lauderdale County. The doctrine of res judicata will be worth nothing. ¶46.                The true

danger of the majority’s opinion is the risk of unsettled law—that judges, juries, attorneys,

parties, students, and citizens will not understand the procedures and policies of our court

system. This undermines the very reason we adopted our Rules over twenty years ago—to

eradicate the old legal world that operated mysteriously, half in Latin, completely out of reach

of most Mississippians. Parties suffer without settled procedure to guide them, and refusing

to have class actions when every other state employs them is an imprudent adherence to an

archaic doctrine that helps no one.

¶47.   Today’s decision does not deter frivolous litigation or the abuse of joinder, but actually

encourages multiple litigation, for it might be reasoned that thirty wins in thirty counties, with

ten losses in ten counties, is better than one huge loss in one county. Instead of a company

defending itself in one action against fifty-six claims, aggregated in one county, there could

be fifty-six claims in fifty-six counties. This does not promote judicial economy.

¶48.   Nonetheless, despite the severe misgivings I have about today’s decision, it reaches the

correct result regarding the physician defendants. The sole reason I agree with the majority’s

ultimate decision to sever is the presence of the physician defendants in the instant case. The

physicians were dragged across the state to sit in a foreign jurisdiction, in towns they had

perhaps never visited before—and which their patients may have never visited before, either.

It simply seems that a better path could be taken; a path that alleviates the great and unnecessary

                                                24
stress we place on Rule 20. The correct path creates a class action procedure that will allow

courts to fairly administer claims with numerous parties, protects the interests of both

defendants and plaintiffs, and avoids inconsistent decisions.

       EASLEY, J., JOINS THIS OPINION.




                                             25